Citation Nr: 1310723	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  11-23 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD), dysthymic disorder, and recurrent major depressive disorder in remission.

2.  Entitlement to an effective date earlier than June 9, 2009 for the grant of service connection for PTSD, dysthymic disorder, and recurrent major depressive disorder in remission.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from March 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by which the RO granted service connection for PTSD, dysthymic disorder, and recurrent major depressive disorder in remission, effective January June 9, 2009, and assigned an initial 10 percent disability rating.  The Veteran, in pertinent part, contested the initial disability rating assigned. 

In a January 2013 rating decision, the RO assigned an increased 70 percent rating to the Veteran's service-connected PTSD effective June 9, 2009.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.

In connection with this appeal, it is noted that the Veteran requested and was scheduled for a personal hearing before a Veterans Law Judge at the RO in November 2011.  Although he was notified of the time and date of the hearing by mail sent to his last known address, he failed to appear for that hearing and neither furnished an explanation for his failure to report nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2012), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn. 

In November 2012, the Board remanded this case to the RO for further action, which has been accomplished satisfactorily, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

As stated, in an October 2010 rating decision, the RO granted service connection for PTSD, dysthymic disorder, and recurrent major depressive disorder in remission.  In December 2010, the Veteran filed a notice of disagreement with the effective date of service connection, namely June 9, 2009.  The RO did not issue a statement of the case regarding the foregoing issue.  As a statement of the case has not yet been issued on this matter, additional action by the RO is required as set forth below in the REMAND portion of this decision.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The issue of entitlement to an effective date earlier than June 9, 2009 for the grant of service connection for PTSD, dysthymic disorder, and recurrent major depressive disorder in remission is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire initial rating period, the Veteran's PTSD, dysthymic disorder, and recurrent major depressive disorder in remission has not been characterized by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for PTSD, dysthymic disorder, and recurrent major depressive disorder in remission have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

In a July 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The claim for an initial higher rating for PTSD, dysthymic disorder, and recurrent major depressive disorder in remission arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided a VA mental health examination in October 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, a comprehensive examination, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issue of a higher initial disability rating for PTSD has been met.  38 C.F.R. § 3.159(c)(4). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Discussion

The Veteran is in receipt of a 70 percent rating for service-connected PTSD, dysthymic disorder, and recurrent major depressive disorder in remission effective June 9, 2009, which is the effective date of service connection, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.

After a review of all the evidence, lay and medical, the Board finds that at no time during the initial rating period did the Veteran's service-connected PTSD, dysthymic disorder, and recurrent major depressive disorder in remission rise to the very severe level necessary for a 100 percent disability evaluation.  Specifically, a 100 percent rating for PTSD contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  Such or similar symptoms are not shown at any time during the initial rating period.  Sellers, supra; Mauerhan, supra.  

On October 2010 VA mental health evaluation, the Veteran indicated some lost time from work as a result of heart bypass surgery.  He reported no recent absenteeism, tardiness, or other employment problems as a result of the service-connected PTSD, dysthymic disorder, and recurrent major depressive disorder in remission.  Indeed, during occasional periods of depression, the Veteran would see a psychiatrist so that the depression would not have a negative impact upon his work.  The Veteran denied psychotherapy as well as inpatient psychiatric hospitalizations.  He denied a history of assaultive behavior as well as drug abuse.  He reported that he was an alcoholic but that he had abstained from drinking since 1978.  The Veteran had been married for some 40 years and indicated that the marriage was good despite intimacy problems.  He denied prior marriages.  He had a good relationship with his children.  

The Veteran denied involvement in community leisure activities.  However, he spent time in a lake cabin and vacationed in Florida annually.  He reported future plans and goals for retirement.  He was employed and had been at the same place of employment for 30 years.  Prior to his current job, he held another position that lasted eight years.  

As to psychiatric symptomatology, the Veteran described flashbacks when watching war movies or seeing individuals of Vietnamese decent.  He spoke of persistent avoidance of stimuli and a general emotional numbness.  He lost interest in previously pleasurable activities.  He disliked social environments but had no symptoms of social anxiety.  He did not report any symptoms consistent with panic attacks.  The Veteran was easily startled, easily irritated, and had sleep problems due to racing thoughts.  He was watchful, "on guard," and "super alert."  The Veteran endorsed suicidal ideation in the past but not currently.  He feared that he would hurt someone because he was trained to do so.  As a result, he avoided arguments.  He had difficulty remembering names.  The Veteran denied obsessions and compulsions and reported no difficulties with the activities of daily living.  

The examiner diagnosed mild chronic PTSD, dysthymic disorder, recurrent major depressive disorder in remission, and alcohol dependence in full sustained remission.  The examiner assigned a GAF score of 68.  The Veteran was deemed competent to handle VA monetary benefits.  

The record contains 2011 and 2012 VA psychotherapy treatment notes that indicate diagnoses similar to those rendered by the October 2010 VA examiner.  The Board notes that in July 2011, the Veteran indicated that he experienced fleeting suicidal thoughts but that he had no plan to act on them out of concern for his family. 

As unquestionably apparent from the record, the Veteran is a high functioning individual.  The foregoing is evident from the GAF score, which reflects mild symptoms, long continuous periods of employment, stable relationships, a full ability to perform the activities of daily living independently, sufficient insight to avoid arguments that could escalate, the ability to remain sober for many decades, etc.  For these reasons, the criteria for a 100 percent evaluation, which would entail total occupational and social impairment, are not met at any time during the appeal period, and a 100 percent evaluation is not warranted at any time.  38 C.F.R. §§ 4.7, 4.30, Diagnostic Code 9411; Fenderson, supra.  Indeed, the type of symptoms associated with a 100 percent disability rating such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name are entirely absent.  

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable due to the service-connected PTSD, dysthymic disorder, and recurrent major depressive disorder in remission and neither the Veteran nor his representative has contended as much.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD, dysthymic disorder, and recurrent major depressive disorder in remission is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, expressed in Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD, dysthymic disorder, and recurrent major depressive disorder in remission has manifested sleep impairment, avoidance of distressing stimuli, hyperarousal, reduced social contacts, and passive suicidal ideation.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the 
effect on his daily life.  In the absence of exceptional factors associated with an 
acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Conclusion

In making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to warrant a favorable decision.


ORDER

An initial disability rating in excess of 70 percent for PTSD, dysthymic disorder, and recurrent major depressive disorder in remission is denied.  


REMAND

In the October 2010 rating decision discussed above, the RO granted service connection for PTSD, dysthymic disorder, and recurrent major depressive disorder in remission to which is assigned a 10 percent rating effective June 9, 2009 (the initial rating was subsequently increased to 70 percent).  In December 2010, the Veteran filed a timely notice of disagreement as to the initial disability rating assigned as well as the effective date of service connection.  The RO did not issue a statement of the case regarding the earlier effective date matter. 

When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case, and RO failure to issue same is a procedural defect.  Manlincon, 12 Vet. App. at 240-41. 

Pursuant to 38 C.F.R. § 19.9(a) (2012), if further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision, the Board is required to remand the case to the RO for necessary action.  Therefore, the Board must remand for preparation of a statement of the case on the matter of entitlement to an effective date earlier than June 9, 2009 for the grant of service connection for PTSD, dysthymic disorder, and recurrent major depressive disorder in remission.  See VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, the case is REMANDED to the RO/AMC for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Issue a statement of the case concerning the issue of entitlement to an effective date earlier than June 9, 2009 for the grant of service connection for PTSD, dysthymic disorder, and recurrent major depressive disorder in remission.  All indicated development should be taken in this regard.  The Veteran should be advised of the time period within which to perfect his appeal.  38 C.F.R. § 20.302(b) (2012). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

Department of Veterans Affairs


